IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. PD-0002-10


                                     THE STATE OF TEXAS

                                                  v.

                          KENTON JERROD RHINEHART, Appellee

             ON APPELLEE’S PETITION FOR DISCRETIONARY REVIEW
                     FROM THE FIFTH COURT OF APPEALS
                              DALLAS COUNTY

        HERVEY , J., delivered the opinion of the Court in which MEYERS, JOHNSON ,
KEASLER and COCHRAN , JJ., joined. KELLER , P.J., filed a dissenting opinion. PRICE, J.,
filed a dissenting opinion in which WOMACK , J., joined.

                                           OPINION

       We granted discretionary review in this case to address, among other things, whether a

criminal district court may set aside a juvenile court’s order waiving its jurisdiction and transferring

the case to the criminal district court under Section 54.02 of the Family Code (ground three of

appellee’s discretionary-review petition). However, with the criminal district court not having set

aside the juvenile court’s transfer order, we decide that this issue is not presented in this case, and

we, therefore, decline to address it. We do find it necessary to sustain another ground for review
                                                                                          Rhinehart--2

(ground one) in appellee’s discretionary-review petition, thus requiring this Court to reverse the

judgment of the court of appeals.

        Appellee was born on April 13, 1989. He was charged in juvenile court with an aggravated

robbery that was committed on February 28, 2006, forty-four days before appellee’s seventeenth

birthday. On April 16, 2007, three days after appellee’s eighteenth birthday, the State filed a petition

in the juvenile court to transfer appellee’s case to a criminal district court where appellee would be

tried as an adult. Appellee claimed at an April 30, 2007 transfer hearing that the juvenile court

should deny this petition because the State did not use due diligence in proceeding with his case in

juvenile court before appellee’s eighteenth birthday.1 The State claimed at this hearing that it had

used due diligence. On May 2, 2007, the juvenile court signed an order waiving its jurisdiction and

transferring appellee to criminal district court, after which appellee was indicted for aggravated

robbery.2

        1

         See, e.g., Matter of J.C.C., 952 S.W.2d 47, 49-50 (Tex.App.–San Antonio 1997, no writ)
(juvenile court abused its discretion in certifying J.C.C. as an adult and transferring the case to the
district court because the State failed to show due diligence “in not prosecuting him in [juvenile
court] before his eighteenth birthday”).
        2

        The State presented three witnesses, and appellee presented one witness at the April 30, 2007
transfer hearing in the juvenile court. The evidence presented at this hearing shows that the police
developed appellee as a suspect in the aggravated robbery on June 27, 2006 (about four months after
it was committed). The aggravated-robbery case was filed in the juvenile court on July 26, 2006.
Appellee was not arrested for this offense until April 6, 2007. The State seemed to take the position
at the April 30th transfer hearing that it was not able to locate appellee until his arrest on April 6th
even though during this period of time appellee had been in and out of jail on several occasions on
various other criminal charges that had been filed against him in adult criminal court. In its May 2,
2007 order, waiving its jurisdiction and transferring appellee to the criminal court, the juvenile court
made a finding that “it was not practicable to proceed in Juvenile Court before the eighteenth
birthday of [appellee] because [appellee] could not be found.” See § 54.02(j)(4)(B)(ii), TEX . FAM .
CODE (juvenile court may waive its exclusive original jurisdiction and transfer a person to the
appropriate district court or criminal district court for criminal proceedings if, among other things,
                                                                                          Rhinehart--3

        Appellee raised the due-diligence issue again in the criminal district court in a motion that

he labeled a “MOTION TO QUASH INDICTMENT.” Attached to this motion was a proposed order

indicating that the motion was either “Granted” or “Denied.” The criminal district court held a

hearing on this motion, during which the parties relitigated the due-diligence issue that had been

litigated in the juvenile court. The State’s only argument at the hearing in the criminal district court

was that it had used due diligence. Appellee relied on six exhibits that covered matters that were

covered at the transfer hearing in the juvenile court. One of these exhibits (Defendant’s Exhibit 5)

is the reporter’s record of the transfer hearing in the juvenile court. The criminal district court

“Granted” appellee’s “MOTION TO QUASH INDICTMENT.”

        The State appealed to the court of appeals, claiming for the first time on appeal that: (1) the

criminal court was without jurisdiction to review “the evidence underlying the juvenile court’s

decision to transfer this case” because appellee “had no statutory right to appeal the sufficiency of

the evidence in the juvenile court’s transfer proceedings prior to being finally convicted in the

criminal district court”3 (emphasis supplied), and (2) the criminal district court erred to grant

appellee’s motion to quash the indictment on a ground not authorized by law because the sufficiency

of the evidence supporting a juvenile court’s order to transfer a case to criminal district court is not

a valid ground for granting a motion to quash an indictment as a matter of statutory law. Appellee




the juvenile court finds from a preponderance of the evidence that “after due diligence of the state
it was not practicable to proceed in juvenile court before the 18th birthday of the person because the
person could not be found”).
        3

       See Article 44.47(b), TEX . CODE CRIM . PROC. (defendant may appeal a transfer under Section
54.02 of the Family Code “only in conjunction with the appeal of a conviction of . . . the offense for
which the defendant was transferred to criminal court”).
                                                                                            Rhinehart--4

responded by arguing, among other things, that the State had waived these issues by failing to raise

them in the criminal district court4 and that he did not “appeal” but only “challenged” the juvenile

court’s transfer order (as opposed to the indictment) in the criminal district court.

        The court of appeals sustained the State’s second issue, found it unnecessary to address its

first issue, reversed the criminal district court’s order quashing the indictment, and remanded the

case to the criminal district court for further proceedings consistent with its opinion.5 The court of

appeals further stated that “issues relating to the [juvenile-court] transfer proceedings are properly

raised in an appeal from a conviction after transfer.” See Rhinehart, slip op. at 4. It also stated:

        Appellee acknowledges that a party may only appeal a transfer order in conjunction
        with a conviction or an order of deferred adjudication. See TEX . CODE CRIM . PROC.
        ANN . Art. 44.47(b) (Vernon 2006). Nonetheless, appellee contends that an “appeal”
        differs from a “challenge,” and insists the statute does not restrict a defendant’s rights
        to challenge a transfer order. Although we note that the construction appellee seeks
        to advance would effectively allow a defendant two bites at the proverbial apple, we
        need not decide the issue here. Appellee’s motion did not seek to set aside the
        transfer order; it sought to quash the indictment. Moreover, even if the statute
        afforded different treatment for a “challenge” than an “appeal,” the distinction is

        4

        Appellee argued that the State, as the losing party in the criminal district court, could not
present new theories on appeal for reversing the criminal district court’s decision. See Hailey v.
State, 87 S.W.3d 118, 121-22 (Tex.Cr.App. 2009) (ordinary notions of procedural default generally
prohibit an appellate court from reversing a trial court’s decision on a theory not presented to the trial
court); State v. Mercado, 972 S.W.2d 75, 77-78 (Tex.Cr.App. 1998).
        5

         See State v. Rhinehart, No. 05-09-00155-CR, slip op. at 3-4 (Tex.App.–Dallas, delivered
October 12, 2009) (not designated for publication) (appellee’s “MOTION TO QUASH
INDICTMENT” did not assert any of the statutory grounds in Articles 27.03, 27.08 and 27.09, TEX .
CODE CRIM . PROC. for setting aside an indictment; instead, “the motion asserted that the indictment
should be quashed because the elements requisite to transfer a case from juvenile court to district
court had not been met”) and slip op. at 5 (“Because there is nothing before us to demonstrate that
the indictment was not valid, we conclude the trial court erred in quashing the indictment. The
State’s second issue is sustained. Our resolution of this issue obviates the need to address the State’s
first issue. We reverse the trial court’s order and remand the case for further proceedings consistent
with this opinion.”). (Citation to authority omitted).
                                                                                           Rhinehart--5

        without a difference in the present case. Appellee’s motion concerned the sufficiency
        of the evidence in the transfer proceeding. And in the absence of a conviction or
        other order of deferred adjudication, we have no jurisdiction to determine the
        propriety of a transfer. See TEX . CODE CRIM . PROC. ANN . Art. 44.47(b) (Vernon
        2006).

See Rhinehart, slip op. at 5.

        We granted appellee’s discretionary-review petition to review the court of appeals’s decision.

The grounds upon which we granted review are:

        1. The court of appeals erred in failing to address the “waiver” issue.

        2. The court of appeals erred in re-framing the issue and failing to address the true
        issue at hand, namely: whether the Criminal District Court had the authority to set
        aside the transfer order.

        3. The [court of appeals] erred in implicitly ruling that the trial court lacked the
        authority to set aside the transfer order.

(Emphasis in original).

        Appellee asserts that the criminal district court “set aside the transfer order because the State

failed to proceed in the juvenile court with due diligence before Rhinehart’s eighteenth birthday” and

that the “issue in this case is whether the [criminal district] court had the judicial authority to set

aside a transfer order.” And, in support of his second ground for review, appellee argues, “Some of

the confusion in this case apparently has resulted from the fact that Rhinehart mislabeled the motion

as being a ‘Motion to Quash Indictment.’ The motion was, in fact, a motion challenging the validity

of the transfer order. A review of the contents of the motion itself and the arguments made during

the pre-trial hearing clearly established that fact.”

        Though the record does reflect that the basis of appellee’s “MOTION TO QUASH

INDICTMENT” was the validity of the juvenile court’s transfer order, we must disagree with
                                                                                           Rhinehart--6

appellee that the effect of the criminal district court granting this motion to quash was to set aside

the transfer order. Appellee’s motion requested that the indictment be quashed, not that the transfer

order be set aside.6 On the record presented to the court of appeals, the procedural posture of this

case was that the juvenile court’s transfer order was still in force and that, in granting appellee’s

“MOTION TO QUASH INDICTMENT,” the criminal district court had merely set aside the

indictment. See State v. Eaves, 800 S.W.2d 220, 221-22 n.5 (Tex.Cr.App. 1990) (“quash” and “set

aside” are synonymous).7 We, therefore, disagree with the claim in appellee’s second ground for

review that the court of appeals re-framed the issue and failed to address the true issue, namely:

whether the criminal district court “had the authority to set aside the transfer order.” This issue is

not presented in this case since the criminal district court did not set aside the juvenile court’s

transfer order, and the court of appeals would have erred even to address this issue.

        We also understand appellee to argue that a juvenile court’s erroneous transfer order does

not divest the juvenile court of its exclusive jurisdiction over the case, thus permitting the criminal

district court to review the validity of the transfer order to determine whether it has jurisdiction over


        6

       The relief requested in the prayer in appellee’s motion was that “upon hearing and
presentation of evidence that the indictment in this cause be quashed and held for naught.”
(Emphasis supplied).
        7

        Under these circumstances, the State can obtain another indictment against appellee. See
Article 28.05, TEX . CODE CRIM . PROC. (if a motion to set aside an indictment is sustained, “the
defendant shall not therefor be discharged, but may immediately be recommitted by order of the
court, upon motion of the State’s attorney or without motion; and proceedings may afterward be had
against him as if no prosecution had ever been commenced”); Article 28.08, TEX . CODE CRIM . PROC.
(if a motion to set aside an indictment is sustained, “but the court refuses to discharge the defendant,
then at the expiration of ten days from the order sustaining such motion[],” the defendant shall be
discharged, “unless in the meanwhile complaint has been made before a magistrate charging him
with an offense, or unless another indictment has been presented against him for such offense”).
                                                                                             Rhinehart--7

the case. Appellee argues, “Accordingly, Rhinehart would urge that, without a valid transfer

proceeding, the [criminal district] court would not have acquired jurisdiction. Consequently, the

validity of the transfer order is and must be subject to judicial review in the [criminal district] court.”

We do not believe that the criminal district court’s quashing of appellee’s indictment, based on the

State’s lack of “due diligence,” is necessarily a determination by the criminal district court that it

lacks jurisdiction over the case. In addition, the legislative provision in Article 44.47(b) that a

defendant may appeal a juvenile court’s transfer order “only in conjunction with the appeal of a

conviction . . . for which the defendant was transferred to criminal court” is some indication that a

juvenile court’s erroneous transfer order does not divest the criminal district court of jurisdiction

over the case. We do not believe that the issue of whether the criminal district court could set aside

the juvenile court’s transfer order would be presented in this case unless the criminal district court

set aside the transfer order and attempted to remand the case to the juvenile court.

        Judge Price’s dissenting opinion would decide that “the trial court necessarily ruled that the

[juvenile court’s] transfer order was invalid and that the lack of a valid transfer order deprived it of

jurisdiction over the matter.” See Dissenting op. at 2 (Price, J.) (emphasis in original). This

dissenting opinion would then remand the case to the court of appeals to consider, “in the first

instance: 1) whether the trial court had the authority to make such an implicit ruling on the validity

of the transfer order; and/or, in the event that it should find that the trial court did have that authority

(or, possibly, as an alternative to deciding whether the trial court had that authority), then 2) whether

the State procedurally defaulted any complaint about the trial court’s authority by failing specifically

to question its authority during the proceedings at the motion to quash hearing.” See Dissenting op.

at 4-5 (Price, J.) (emphasis in original).
                                                                                            Rhinehart--8

        There would, however, be no point in doing this unless the Court were also to decide that,

in quashing the indictment, the criminal district court also implicitly or necessarily set aside the

juvenile court’s transfer order.8 The juvenile court and the parties would, thus, have to read at least

two implicit or necessarily implied rulings in the criminal district court’s order granting appellee’s

motion to quash to learn that the juvenile court had jurisdiction over the case again.

        And, it is not so clear to us that, in granting appellee’s motion to quash, the criminal district

court implicitly or even necessarily ruled that the juvenile court’s ruling on the due-diligence issue

deprived the criminal district court “of jurisdiction over the matter.” It is not apparent to us that a

juvenile court’s erroneous ruling on a due-diligence issue deprives the criminal district court “of

jurisdiction over the matter.” See, e.g., Article 44.47(b) (defendant may appeal a transfer under

Section 54.02 of the Family Code “only in conjunction with the appeal of a conviction of . . . the

offense for which the defendant was transferred to criminal court”).

        In addition, even if one could read these implicit rulings into the criminal district court’s

granting of appellee’s motion to quash, this motion to quash still requested only that the indictment

be quashed. Notwithstanding what the criminal district court may have implicitly decided, appellee’s

motion to quash may not have been clear and specific enough to put the State on notice that appellee

might also have been seeking to set aside the juvenile court’s transfer order so that the State would



        8

        The dissenting opinion states that “our original purpose in granting the appellee’s petition
for discretionary review was to address the trial court’s authority to declare . . . the [juvenile court’s]
transfer order invalid . . . .” See Dissenting op. at 3-4 (Price, J.). However, we granted discretionary
review on the related but nevertheless different question of whether the court of appeals “erred in
implicitly ruling that the trial court lacked the authority to set aside the transfer order.” We have
declined to address this question since the criminal district court did not set aside the juvenile court’s
transfer order based on its ruling on the due-diligence question.
                                                                                              Rhinehart--9

have an opportunity to challenge the criminal district court’s authority to do this. The dissenting

opinion apparently would leave open the possibility that the State procedurally defaulted this issue

on appeal even though appellee’s motion to quash may not have been specific enough to put the

State on notice that it needed to raise this issue in the criminal district court.

        At least in this case, we believe that appellee should have labeled his motion something other

than a motion to quash (e.g., a motion to set aside the juvenile court’s transfer order) if his intention

was, as he claimed on appeal, to challenge the validity of the transfer order. Appellee has even

acknowledged in this proceeding that “[s]ome of the confusion in this case apparently has resulted

from the fact that Rhinehart mislabeled the motion as being a ‘Motion to Quash Indictment.’” In this

particular case, we believe it appropriate to put appellee back in the position that he was in after the

juvenile court waived its jurisdiction and transferred his case to the criminal district court and before

appellee filed his mislabeled motion to quash that may have confused the other party on exactly what

it was that appellee was attempting to accomplish. Appellee’s second ground for review is

overruled.9

        This also means that, with the criminal district court having only set aside the indictment,

which it clearly had the subject-matter jurisdiction and authority to do, the State, as the losing party

in the trial court, failed to preserve the claims that it presented for the first time on appeal in the court

of appeals. Compare Sanchez v. State, 120 S.W.3d 359, 366-67 (Tex.Cr.App. 2003) (right to be

charged by an instrument that is free of defects, errors, and omissions is neither a “systemic”


        9

         Our disposition of appellee’s second ground for review makes it unnecessary to address
appellee’s third ground for review, which we dismiss. We express no opinion on the question
presented in ground three: whether the court of appeals erred in implicitly deciding that the criminal
district court “lacked the authority to set aside the [juvenile court’s] transfer order.”
                                                                                         Rhinehart--10

requirement nor a “waivable” right, and any error in the charging instrument must be objected to in

a timely and specific manner); Hailey, 87 S.W.3d at 121-22; State v. Boado, 55 S.W.3d 621, 622-24

(Tex.Cr.App. 2001) (Johnson, J., dissenting to dismissing discretionary-review petition as

improvidently granted) (court of appeals should not have reversed trial court’s decision quashing

indictment on theory not raised by the State in either the trial court or on appeal). The court of

appeals, therefore, erred in not considering and sustaining appellee’s waiver argument. See

Kombudo v. State, 171 S.W.3d 888, 889 (Tex.Cr.App. 2005) (TEX . R. APP . P. 47.1 “requires a court

of appeals to address an appellee’s reply that the appellant’s point was not preserved for review”).10

       In arguing that the State, as the losing party in the criminal district court, should be permitted

to argue for the first time on appeal that there was no valid basis for the criminal district court to

have quashed the indictment, Presiding Judge Keller’s dissenting opinion relies on this Court’s prior

decisions holding that the State can usually raise the issue of a defendant’s standing to challenge a

search or a seizure on Fourth Amendment grounds for the first time on appeal. See Dissenting op.

at 2 (Keller, P.J.) (citing State v. Klima, 934 S.W.2d 109, 111 (Tex.Cr.App. 1996)); see generally

Wilson v. State, 692 S.W.2d 661, 666-71 (Tex.Cr.App. 1984) (op. on reh’g) (discussing when State

may raise issue of standing for the first time on appeal).11 We do not believe that these cases apply

       10

         We also express no opinion on whether the court of appeals correctly decided that the
criminal district court erroneously granted appellee’s motion to quash the indictment. See generally
State v. Rosenbaum, 910 S.W.2d 934, 942-48 (opinion of Clinton, J.), adopted by the Court, 910
S.W.2d at 948 (opinion on reh’g) (Tex.Cr.App. 1995) (“An indictment must be facially tested by
itself under the law as a pleading; it can neither be supported nor defeated as such by what evidence
is presented at trial. . . . A fortiori, it can not be supported or defeated by evidence presented at
pretrial.”); Eaves, 800 S.W.2d at 221-23.
       11

       We disagree with the statement in this dissenting opinion that our majority opinion holds that
there was no valid basis for quashing the indictment. See Dissenting op. at 1 (Keller, P.J.) (noting
                                                                                         Rhinehart--11

here since there is no question that appellee has standing to quash the indictment in this case. There

is no claim in this case that appellee attempted to quash an indictment charging someone else with

aggravated robbery. Nor does the dissent point to any case law that equates allowing the State to

raise standing for the first time on appeal to allowing the State to ignore ordinary rules for preserving

error.

         In addition, our decisions in Klima and Wilson primarily relied on the Supreme Court’s

decision in Rakas v. Illinois12 for the proposition that the State can usually raise the issue of a

defendant’s standing to challenge a search or seizure on Fourth Amendment grounds for the first

time on appeal.13 We do note, however, that the prosecution in Rakas did raise the standing issue

in the trial court which, the Supreme Court stated, “gave petitioners notice that they were put to their




that the “Court appears to agree” that the trial court should not have granted appellee’s motion to
quash because there was nothing to indicate that the indictment was invalid); and at 2 (stating, “In
this case, as the Court holds, there was no valid basis for quashing the indictment.”). We have
expressed no opinion on this issue.
         12

         439 U.S. 128 (1979).
         13

         The rationale for this rule is that standing is an element of the defendant’s Fourth
Amendment claim and thus the defendant “cannot complain that he is surprised on appeal by final
decision (here) of issues upon which (he has) had no opportunity to introduce evidence.” See United
States v. Hansen, 652 F.2d 1374, 1381-82 (10th Cir. 1981) (internal quotes omitted). This rule,
however, is not absolute. See Steagald v. United States, 451 U.S. 204, 209-11 (1981) (government
“through its assertions, concessions, and acquiescence” lost right to challenge defendant’s assertion
that he possessed legitimate expectation of privacy in the searched home). Our decision on rehearing
in Wilson, upon which our decision in Klima heavily relied, also pointed out that “the prosecution
may forfeit review of the [standing] issue through its assertions, concessions, and acquiescence in
the course of the litigation.” See Wilson, 692 S.W.2d at 668 (op. on reh’g) (internal quotes omitted).
That arguably happened in this case when the State claimed at the hearing on appellee’s motion to
quash only that it had used due diligence. See id.
                                                                                          Rhinehart--12

proof on any issue as to which they had the burden . . . .” See Rakas, 439 U.S. at 132 n.1.14 Rakas,

therefore, would not clearly support a decision here that the State should be permitted to argue for

the first time on appeal that there was no valid basis for the criminal district court to have quashed

the indictment.

        We also do not agree with the broad assertion in the Presiding Judge’s dissenting opinion that

“the State need not preserve a complaint if the issue is one which the defendant had the burden to

prove in order to obtain relief.” In State v. Steelman, for example, the State was not permitted to

raise for the first time on appeal a claim that a search was valid pursuant to a warrant even though

the defendant had the burden on the motion to suppress. See State v. Steelman, 93 S.W.3d 102, 107

(Tex.Cr.App. 2002) (“At the suppression hearing, the State specifically limited its argument to one

theory of law: that there was probable cause to justify a warrantless arrest and warrantless search.

Because the State did not present its other theory (that even if the warrantless arrest was illegal, it

did not taint the search pursuant to the warrant) to the trial court, the State cannot rely on that theory

on appeal.”) (emphasis in original).

        This dissenting opinion claims that we misread Steelman because “it was the State that had

the burden to prove the propriety of the warrantless police activity in that case.” See Dissenting op.

at 3-4 (Keller, P.J.) (emphasis supplied). There is no disagreement or misunderstanding as to when

the burden shifts on a motion to suppress. The point is that, in Steelman, the State was not permitted

to raise for the first time on appeal the theory that the search was justified pursuant to a warrant, an



        14

        Compare State v. Terrazas, 4 S.W.3d 720, 725 (Tex.Cr.App. 1999) (prosecution not put to
its burden to prove voluntariness unless a defendant presents evidence that raises a voluntariness
question).
                                                                                         Rhinehart--13

issue upon which the defendant had the initial burden of production.15 And the crucial focus is on

the losing party’s requirement to preserve error for purposes of appeal.

        To summarize, in this case, we apply ordinary rules of procedural default to decide that the

State, as the losing party in the criminal district court, could not raise for the first time on appeal a

claim that there was no valid basis for the criminal district court to have quashed the indictment. We

decline to apply, in this case, the Fourth Amendment standing rule of Rakas which, in any event,

does not clearly support the proposition that the State should be permitted to raise this claim for the

first time on appeal, particularly since the State chose to litigate only the due-diligence issue in the

criminal district court thus, in effect, conceding that this might be a valid basis for quashing the

indictment.16 See Steagald, 451 U.S. at 209-11. Appellee’s first ground for review is sustained.

        We reverse the judgment of the court of appeals and affirm the criminal district court’s ruling

        15

         See Steelman, 93 S.W.3d at 106-07; see also Ford v. State, 158 S.W.3d 488, 492
(Tex.Cr.App. 2005) (“To suppress evidence on an alleged Fourth Amendment violation, the
defendant bears the initial burden of producing evidence that rebuts the presumption of proper police
conduct. A defendant satisfies this burden by establishing that a search or seizure occurred without
a warrant. Once the defendant has made this showing, the burden of proof shifts to the State where
it is required to establish that the search or seizure was conducted pursuant to a warrant or was
reasonable.”) (footnotes omitted); Russell v. State, 717 S.W.2d 7, 9-10 (Tex.Cr.App. 1986) (“When
a defendant seeks to suppress evidence on the basis of a Fourth Amendment violation, this Court has
placed the burden of proof initially upon the defendant. As the movant in a motion to suppress
evidence, a defendant must produce evidence that defeats the presumption of proper police conduct
and therefore shifts the burden of proof to the State. A defendant meets his initial burden of proof
by establishing that a search or seizure occurred without a warrant. Once a defendant has established
1) that a search or seizure occurred and 2) that no warrant was obtained, the burden of proof shifts
to the State. If the State produces evidence of a warrant, the burden of proof is shifted back to the
defendant to show the invalidity of the warrant. If the State is unable to produce evidence of a
warrant, then it must prove the reasonableness of the search or seizure.”) (footnotes and citation to
authorities omitted).
        16

        Our decision in this case should not be read to mean that the State could not at a later time
claim that any defect in this transfer order is not a valid basis for granting a motion to quash.
                                                             Rhinehart--14

quashing the indictment.17

                                                Hervey, J.

Delivered: March 9, 2011
Publish




       17

       If the State chooses, it may reindict.